Citation Nr: 1541602	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-27 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 2005 to August 2005 and on active duty from January 2007 to May 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, granted service connection for the lumbar spine disability, with a 10 percent rating assigned, retroactively effective May 7, 2008.  The Veteran filed a Notice of Disagreement (NOD) in October 2008.  The RO issued a Statement of the Case (SOC) in June 2009.  In August 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran failed to report for a hearing scheduled before the Board in July 2014.  The file contains the notice letter regarding the hearing sent to the Veteran's address of record.  As good cause has not been shown and he has not requested that the hearing be rescheduled, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

In April 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

In April 2015, the Board remanded this claim for the AOJ, in pertinent part, to provide the Veteran with a VA examination for his claim.  The Veteran was scheduled for a VA examination on May 6, 2015.  The Compensation and Pension Inquiry documents that the examination was cancelled by the Veteran.  A July 2015 Report of General Information indicates that an attempt to contact the Veteran regarding his canceled examination was unsuccessful.  

The Board's remand directives included readjudicating the claim in a Supplemental SOC (SSOC).  This action was not accomplished.  The current July 2015 SSOC in the claims file is for another Veteran, and the BVA Paperless Appeals Office has been contacted accordingly.  Thus, the Veteran was not provided a SSOC in accordance with the Board's April 2015 remand directives.  Accordingly, the Veteran's claim must be remanded for compliance with the Board's April 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the United States Court of Appeals for Veterans Claims (Court) or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  In addition, as the case must be remanded, the Board will afford the Veteran another opportunity to report to a VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake another effort to schedule the Veteran for a VA examination to determine the current severity of the service-connected lumbar spine disability.  The examiner should review the electronic record, including a copy of this remand.  All indicated testing should be conducted.

 In particular, the examiner should:

(a)  Note the results (in degrees) of range-of-motion testing of the Veteran's lumbar spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's lumbar spine.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).

(b)  Inquire as to periods of flare-ups, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

(c)  Report the number of incapacitating episodes that the Veteran has experienced, as well as, their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service-connected lumbar spine disability.  (Note: For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(d)  Identify any evidence of neurological manifestations due to the service-connected lumbar spine disability.  

(e)  Address the impact of the lumbar spine disability upon the Veteran's industrial activities.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a SSOC.  Afford him the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




